DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claims 1, 19, and 20.  In particular, Applicant asserts that the cited references fail to disclose “a volumetric video” by alleging  that the Office Action refers to aspects of Zheng that describe 360 degree video and affirming that the 360 degree video is simply not volumetric video.
In response, the Examiner respectfully disagrees. Zheng discloses the process of coding/compressing of a panoramic or wide view video, such as a curved view video that can involve multiple steps, such as mapping 101. At the mapping step 101, the system can project a three dimensional (3D) curved view in a video sequence on a two-dimensional (2D) plane (See, for example, [0040] and [0041]. Examiner submits that a 3D curved view video is a volumetric video.  
Additionally, the Examiner respectfully disagrees with the assertion that the cited references fail to disclose the certain features of dependent claims 7 and 9 incorporated into independent claims 1,19, and 20, which is “wherein the plurality of two-dimensional subframes comprises a first two-dimensional subframe rendered from the first viewport and a second two-dimensional subframe rendered from a second viewport, wherein the first two-dimensional subframe and the second two-dimensional subframe are rendered as the two-dimensional projections from a same frame of the at least one frame of the volumetric video”
Applicant’s interpretation of Zheng is that first viewport and second viewport are from different frames in the sequence of frames. Further, Applicant also submits that the slices are not rendered based upon the first viewport of the client device.
In response, the Examiner respectfully disagrees. As recited in the latest Office Action pp. 6 and 7, Zheng discloses that the first two-dimensional subframe and the second two-dimensional subframe are rendered as the two-dimensional projections from a same frame, which is the image frame 1211 depicted in FIG.12 .
 Zheng clearly discloses that the image frame 1211 is partitioned into a plurality of slices (e.g. slices 1-3) wherein the streaming controller can dynamically select the encoded data, from a stored bit stream, for each slide in an image frame that needs to be transmitted, according to the viewport of the user equipment. Furthermore, the streaming controller can obtain, from the stored bit streams in the server, encoded data 1204 with the determined encoding quality for each tile of the image frame 1211. For example, at time point T(N) , slice 2 corresponds to the viewport 1211. Thus, the slice 2 may be assigned with a “High” quality (H). At the time point, T(M), the viewport 1212 may shift to the slice 1, and the streaming controller can adjust the coding quality for each slice in the image frame that needs to be transmitted.  (See [0104] - [0112]). In other words, at time T(N) slide 2 is rendered from the viewport 1211 and at T(M) slide1 is rendered from the viewport 1212, wherein slide 1 and slide 2 are rendered as the two-dimensional projections from the image frame 1211.

For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14 and 19 -21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zheng et al. (US 2019/0297332 Al), hereinafter referred to as Zheng.
Regarding claim 1, Zheng discloses a method comprising:
obtaining, by a processing system including at least one processor, at least one frame of a volumetric video (See FIG. 5 and [0181] - streaming server 501; and [0041] - a server having one or more computer processors; and [0040] and [0064] a video 501, e.g. a panoramic or wide view video, such as a curved view video, which may include a sequence of image frames);
obtaining, by the processing system, a first viewport of a client device (See [0066] - e streaming controller 505 can receive user information 512, such as viewport information, from the user equipment (UE) 502);
rendering, by the processing system, a plurality of two-dimensional subframes comprising two-dimensional projections of the at least one frame of the volumetric video, based upon the first viewport of the client device (See [0066] - the streaming controller 505 can receive user information 512, such as viewport information, from the user equipment (UE) 502. Then, the streaming controller 505 can generate a corresponding bit stream 511 based on the stored bit streams 504 in the storage 503; [0068] –[0070] - each of the image frames in the video 510 can be partitioned and each of the plurality of sections partitioning an image frame can be configured with multiple levels of encoding qualities. The encoding quality for each section in the image frames can be determined based on viewport information for the first image frame See also FIGS. 1-4 disclosing two-dimensional projections of the at least one frame of the volumetric video);
wherein the plurality of two-dimensional subframes comprises: a first two-dimensional subframe rendered from the first viewport (See FIG. 12 – Viewport 1212 and slice 1); and a second two-dimensional subframe rendered from a second viewport (See FIG. 12 – Viewport 1211 and slice 2)
wherein the first two-dimensional subframe and the second two-dimensional subframe are rendered as two-dimensional projections from a same frame of the at least one frame of the volumetric video (See FIG. 12 – see  slices 1 and slice 2 rendered from image frame 1211 )
; and
transmitting, by the processing system, the plurality of two-dimensional subframes to the client device (See [0066] - transmit the generated bit stream 511 to the user equipment (UE) 502);
Regarding claim 2, Zheng discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of claim 1, wherein the volumetric video is encoded as a compressed volumetric video (See FIG. 5 – Encoder 508), wherein the method further comprises:
	encoding the compressed volumetric video (See FIG. 5- Decoder 506).
Regarding claim 14, Zheng and He disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of claim 1, wherein the first viewport of the client device is obtained from the client device (See [0066] - streaming controller 505 can receive user information 512, such as viewport information, from the user equipment (UE) 502).
Regarding claim 19 claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
	Furthermore, Zheng discloses a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations (See [0182])
Regarding claim 20 claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor (See [0182])
Regarding claim 21, Zheng discloses all the limitations of claim 20, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the non-transitory computer-readable medium of claim 20, wherein the volumetric video is encoded as a compressed volumetric video, wherein the operations further comprise: decoding the compressed volumetric video.(See [0041] - the system can project a three dimensional (3D) curved view in a video sequence on a two dimensional (2D) plane in order to take advantage of various video coding/compressing techniques such as  use a two-dimensional rectangular image format for supporting the digital image processing and performing codec operations. See also Fig. 12 and 25)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Zheng, in view of He et al. (US 2019/0158815 Al), hereinafter referred to as He. 
Regarding claim 3, Zheng discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zheng discloses method of claim 1, wherein the first viewport comprises a position (See [0091] - position of the viewport). 
Zheng does not explicitly disclose an orientation.
However, He from the same or similar endeavor of video processing discloses an orientation (See Fig. 12] and [0085] - spherical coordinate viewport).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Zheng to add the teachings of He as above, in order to reduce signaling cost since viewports may only be specified for one coordinate system (He, [0087]).
Regarding claim 4, Zheng and He disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Zheng does not explicitly disclose the method of claim 3, wherein the orientation comprises a yaw, a pitch, and a roll.
However, He from the same or similar endeavor of video processing discloses the method of claim 3, wherein the orientation comprises a yaw, a pitch, and a roll (See Fig. 12] and [0085] - spherical coordinate viewport).
The motivation for combining Zheng and He has been discussed in connection with claim 3, above. 
Regarding claim 5, Zheng and He disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of claim 3, wherein the first viewport further comprises a field- of-view (See [0063] - viewport can represent the main perspective in the human sight, where more attention is desirable).
Regarding claim 6, Zheng and He disclose all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of claim 5, wherein at least one of the plurality of two- dimensional subframes is rendered to include visual information that exceeds the field-of-view using a panoramic representation (See Fig. 6- tiles 1-4 and 6-9).
Regarding claim 7, Zheng and He disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Furthermore, Zheng discloses the method of claim 1,  wherein the second viewport is offset from the first viewport with respect to at least one of: a position within a space of the volumetric video; or an orientation within the space of the volumetric video (See [0111]- the viewport 1212 may shift to the slice 1).
Examiner notes that He also teaches the limitations above at least in FIGS. 11A, 11B and 13A.
The motivation for combining Zheng and He has been discussed in connection with claim 3, above. 
Regarding claim 8, Zheng and He disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Zheng does not explicitly disclose the method of claim method of claim 7, wherein the first viewport comprises a predicted viewport 
the method of claim method of claim 7, wherein the first viewport comprises a predicted viewport (See [0093] - The client WTRU may analyze one or more user habits locally using one or more gyroscope, accelerometer, and/or magnetometer tracking parameters to determine which representations to request, for example WTRU may request a
Representation with multiple enhanced viewports if it detects that the user keeps changing and/or has a tendency to change viewing directions.).
The motivation for combining Zheng and He has been discussed in connection with claim 3, above. 
Regarding claim 10, Zheng and He disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of  claim 1, further comprising: encoding the plurality of two-dimensional subframes, wherein the transmitting comprises transmitting to the client device the plurality of two- dimensional subframes that is encoded (See FIG. 5 and [0066] - transmit the generated bit stream 511to the user equipment (UE) 502 )
Regarding claim 11, Zheng and He disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of claim 10, wherein the encoding comprises an interframe compression (See [0043] - prediction step 102 can include intra-frame prediction and inter-frame prediction)
Regarding claim 12, Zheng and He disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of claim 10, wherein the encoding comprises an interframe compression (See [0043] and [0044] – Interframe prediction can be performed by eliminating redundancy in the current frame based on a reference frame, e.g. a previously processed frame)
Regarding claim 13, Zheng and He disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
	Furthermore, Zheng discloses the method of claim 12, wherein the interframe compression is among at least one of: spatial-adjacent subframes of the plurality of two-dimensional subframes; or spatial-overlapping subframes of the plurality of two-dimensional subframes (See [0129], [0141] and [0151])
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Han et al. (US 20200068235 A1), hereinafter referred to as Han
Regarding claim 15, Zheng discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Zheng does not explicitly disclose the method of claim 1, wherein the rendering the plurality of two--dimensional subframes based upon the first viewport of the client device comprises: generating a predicted viewport based upon at least the first viewport in accordance with a machine-learning model 
	However, Han from the same or similar endeavor of video processing discloses the method of claim 1, wherein the rendering the plurality of two- dimensional subframes based upon the first viewport of the client device comprises: generating a predicted viewport based upon at least the first viewport in accordance with a machine learning model  (See [0042] - The proxy 242 at the mobile edge cloud uses the FoV movement data to predict the future viewport (that is, which tiles should be fetched at the highest quality level).  In an embodiment, the proxy runs a machine-learning algorithm based on the historical movement data).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Zheng to add the teachings of Han as above, in order to predict the future viewport ( (Han, [0042]).
Regarding claim 16, Zheng and Han disclose all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim.
	Zheng does not explicitly disclose the method of claim 15, wherein the machine-learning model generates the predicted viewport based upon a plurality of prior viewports, the plurality of prior viewports including the first viewport.
	However, Han from the same or similar endeavor of video processing discloses the method of claim 15, wherein the machine learning model generates the predicted viewport based upon a plurality of prior viewports, the plurality of prior viewports including the first viewport (See [0042] - The proxy 242 at the mobile edge cloud uses the FoV movement data to predict the future viewport (that is, which tiles should be fetched at the highest quality level).  In an embodiment, the proxy runs a machine-learning algorithm based on the historical movement data).
The motivation for combining Zheng and Han has been discussed in connection with claim 15, above. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Aflaki Beni et al. (US 20200327703 A1), hereinafter referred to as Aflaki Beni.
Regarding claim 17, Zheng discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Zheng does not explicitly disclose the method of claim 1, wherein the at least one frame of the volumetric video comprises a point cloud
	However, Aflaki Beni from the same or similar endeavor of video processing discloses the method of claim 1, wherein the at least one frame of the volumetric video comprises a point cloud (See [0081] – point cloud).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Zheng to add the teachings of Aflaki Beni as above, because point clouds are commonly used data structures for storing volumetric content  (Aflaki Beni, [0083]).
Regarding claim 18, Zheng and Aflaki Beni discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
	Zheng does not explicitly disclose the method of claim 1, wherein the at least one frame of the volumetric video comprises a three-dimensional mesh.
	However, Aflaki Beni from the same or similar endeavor of video processing discloses method of claim 1, wherein the at least one frame of the volumetric video comprises a three-dimensional mesh (See [0081] - mesh scene models for three-dimensional volumetric video).
The motivation for combining Zheng and Aflaki Beni has been discussed in connection with claim 17, above. 

                                                                                                                                                                                                       


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FABIO S LIMA/Primary Examiner, Art Unit 2486